‘Oo @w ~

10
11
Le
3
14
£5
16
LY
18
19
20
21
22
23
24
25
26
27
28

 

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRIS LAN GER, Case No. 2:19-cy-025 97-RGK-JPR

Plaintiff(s),

ORDER DISMISSING ACTION FOR

vs. LACK OF PROSECUTION
DAVID AHDOOT, et al.,

Defendant(s).

 

On January 3, 2020, the Court issued an Order lifting the stay of the case and ordered
defendant to file an answer on or before January 17, 2020. Upon reviewing the February 13,
2020 notice of settlement filed by the plaintiff, the Court ordered defendant to file an answer by
12:00 noon on February 14, 2020 and if defendant failed to do so, defendant was ordered to
Tequest entry of default by 2:00 p.m. on February 14, 2020. As of this date, no answer has been
filed and no request for default has been filed, therefore, this matter is dismissed for lack of
prosecution.

IT IS SO ORDERED.

Dated: FEB 2 9 2020 Bow, arr

R. GARY KLAUSNER
UNITED STATES DISTRICT JUDGE

 

 
